Citation Nr: 1525210	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  10-45 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for liver tumors.

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from January 2003 to January 2005.  He also Reserve service and service with the Army National Guard, including a period of active duty for training from September 1979 to January 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The most recent post-service treatment records are dated May 2010, which show treatment for seizure disorder and malignant tumor of the stomach with reported liver mets for which he was receiving private medical treatment from the Cleveland Clinic.  The Veteran was instructed to have a follow-up appointment in 9 months.  There are no recent records from the Cleveland Clinic contained in the file.  These records as well as VA treatment records since May 2010 must be obtained on remand as they are potentially relevant to the claims on appeal.

During treatment in September 2006, the Veteran was found to have a mass in the stomach.  An October 2006 biopsy revealed metastatic neuroendocrine carcinoma (carcinoid tumor).  As the Veteran was diagnosed within two years of separation of active service, a medical opinion is necessary in order to properly adjudicate this appeal.  As such, further development is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for the claimed disabilities, including Cleveland Clinic.  After securing the necessary release, obtain these records, including any outstanding VA treatment records since May 2010.  If these records are not available, a negative reply is required.

2.  Following the above development, schedule the Veteran for an examination by an appropriate VA examiner to determine the etiology or onset of his liver tumors.  The claims file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the liver tumors had their onset during, or are otherwise related to active service, or were manifest within one year of separation from active service (January 2006).  

The examiner must provide an opinion based on the Veteran's specific case and consider the theory presented by the Veteran.  The examination report must include a complete rationale for all opinions expressed.  

3.  After the above development, and any additional development required, has been completed, readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

